Loi n° 91-5 du 11 février 1991 portant ratification de la
convention, du cahier des charges et leurs annexes relatifs au
permis « Borj El Kadhra » (1).

Au nom du peuple ; |
La chambre des députés ayant adopté ;

Le Président de la République promulgue la loi dont la teneur
suit

Article unique. — Sont ratifiées La convention, le cahier des charges
et leurs annexes relatifs au permis « Borj El Kadhra », annexés à la
présente loi, et signés à Tunis le 22 septembre 1990 entre l'Etat
tunisien d’une part, l'entreprise tunisienne d'activités pétrolières et ta
société « ELF-Aquitaine Tunisie » d'autre part.

La présente loi sera publiée au Journal officicl de la République
tunisienne et exécutée comme loi de l'Etat.

Tunis, le 11 février 1991.

ZINÉ EL ABIDINE BEN ALI

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa séance du 5
février 1991.

Lol n° 91-6 du 11 tévrier 199t portant ratification de le
Convention, du cahier des charges et de leurs annexes relatifs
au permis « El Jem », signés entre l'Etat tunisien d'une part et
l'entreprise tunisienne d'activités pétrolières et la société
«conquest exploration compagny » d'autre part (1).

Au nom du peuple ;

La chambre des députés ayant adopté ;

Le Président de la République promulgue la loi dont la teneur
suit

Article unique. — Sont ratifiés la convention, le cahier des charges
et leurs annexes relatifs au permis « El Jem », annexés à la présente
loi, et signés à Tunis le 20 novembre 1989 entre l'Etat tunisien d'une
part, et l’entreprise tunisienne d'activités pétrolières et la société
« Conquest exploration compagny » d'autre part.

La présente loi sera publiée au Journal officiel de la République
tunisienne et exécutée comme loi de l'Etat.

Tunis. le 11 février 1991.

ZINE EL ABIDINE BEN ALI

{1} Travaux préparatoires :
Discussion et adoption par la chambre des députés dans sa séance du 5
février 1991.

Loi n° 91-7 du 11 février 1991 portant ratification de ta
convention, du cahier des charges et leurs annexes relatifs au
permis « Zarat » (1).

Au nom du peuple :
La chambre des députés ayant adopté ;

Le Président de la République promulgue la loi dont la teneur
suit

Article unique. — Sont ratifiés la convention, le cahier des charges
et leurs annexes relatifs au permis « Zarat », annexés à la présente loi,
et signés à Tunis le 5 avril 1990 entre l'Etat tunisien d'une part,
l'entreprise tunisienne d'activités pétrolières et la société « coho
international limited » d'autre part.

La présente loi sera publiée au Journal officiel de la République
tunisienne et exécutée comme loi de l'Etat.

Tunis, le 11 février 1991.

ZINE EL ABIDINE BEN ALI

{) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa séance du 5
février 1991.

Loi n° 91-8 du 11 février 1991 portant ratification de la
Convention, du cahier des charges et leurs annexes relatifs au
permis « Salakta » (1).

Au nom du peuple ;
La chambre des députés ayant adopté ;

Le Président de ia République promulgue la loi dont la teneur
Suit

Article unique. — Sont ratifiés La convention, le cahier des charges
et leurs annexes rclatifs au permis « Salakta », annexés à la présente
loi, et signés à Tunis le 15 septembre 1990 entre l'Etat tunisien d'une
part, l'entreprise tunisienne d'activités pétrolières et la société
«sovereign oil and gas (netherlands) B.V. » d'autre part.

La présente loi sera publiée au Journal officiel de la République
tunisienne et exécutée comme loi de l'Etat.

Tunis, le 11 février 1991.

ZINE EL ABIDINE BEN ALI

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa séance du 5
février 1991.

CO EE

280 Journal Officiel de la République Tunisienne — 15 février 1991 N°13
